DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Independent claim 1 recites “identifying a first cluster of points from the plurality of points, …; identifying a second cluster of points from the plurality of points, based on the second electrical activity…; determining that the first cluster of points and the second cluster of points are related based on a propagation threshold” In lines 4-6, 9-13, .  The analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is discussed as follows.
Step 1, yes: claim 1 directed to process.
Step 2A prong 1, yes:  The identified claim limitations is identified herein as a “mental process”, which is one of the groupings of The Groupings of Abstract Ideas Enumerated in the PEG.  Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  A claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.  Here the step of identifying clusters and determining a relation can be mentally performed.    For e.g. a human can look at graph or map of electrical activity, look for points above or below threshold and mark them as clusters.  Making a determination if they are related is a judgment, and /opinion.  
Step 2A prong 2, No:  The claim recites the judicial exception because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  In the instant case the additional limitations does not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application, does not imposes a meaningful limit on the judicial exception.  The claim merely recites in the preamble that it improves intrabody visualization but the body of the claim does nto disclose how this practical application is integrated into the system.  
Step 2B, No:  Instant claim 1 additionally recites “receiving electrical activity and providing visual feedback”.  The additional elements do not result in the claim, as a whole, amounting to significantly more than the exception.  These steps are amount to no more than: insignificant post-solution activity and/or data gathering routine (e.g. taking EKG, EMG), and display means for displaying something.   
As per claims 2-9, they do not integrate the judicial exception into a practical application, nor recite any additional limitations that amount to significantly more than the exception.  These limitations are directed to steps that can be performed using pen and paper or mere displaying of features.  The analysis is similar to that above with respect to claim 1.   
As per claims 11-20, the analysis is similar to claims 1-10 and are rejected for same reasons.  The only difference is at Step 1 of 2019 PEG, yes: claim 1 directed to a machine, instead of process, and further in step 2B, the additional elements-probe and processor, do not result in the claim, as a whole, amounting to significantly more than the exception.  
In view of the analysis, the claims are not eligible under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “identifying a first cluster of points from the plurality of points, … … identifying a second cluster of points from the plurality of points, based on the second electrical activity…determining that the first cluster of points and the second cluster of points are related based on a propagation threshold ”  There is lack of written description for the following reason.  Based in applicant specification, ¶0038-¶0043, these steps are based on location of points on some map like in Fig 2.  This map is being used to identify clusters using electrical activity and threshold proximity.  However there is no discussion as to what this map is and how it is being generated.  It is noted that the first and second electrical activities measured are at two points in time, which implies that a simple graphing of EMG /EKG, for e.g. with time in x axis, is not sufficient.  Fig 2 shows multiple readings of same plurality of points, taken at different points in time, and at different locations on a map.  Additional hardware / software / processing circuitry to generate this kind of visual indication map.  There is no description of this.  The claimed invention somehow combines all this information into a figure, which as noted above is needed to perform all steps of the claims.  ¶0027 merely states:
“In some exemplary embodiments of the present invention, processor 41 may be further configured to receive electrical activity data, allocate clusters of points at different times and provide a visual indication from a first cluster of points to a related second cluster of points.”
There is no further explanation as to how a processor is configured to provide this visual indication of clusters occurring at different times.  ¶0030 only provides general information about mapping.  As of current record examiner does not find written description for how identifying and determination can be performed from the received electrical data.
Claims 2-20 recite or encompass similar limitations and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “identifying a first cluster of points from the plurality of points, based on the first electrical activity…identifying a second cluster of points from the plurality of points, based on the second electrical activity” in lines 4-5, 9-10.  It is not understood what is meant by this.  Electrical activity is something that is measured using electrical equipment, like voltmeter, ammeter, ECG, EKG (in medical field).  It is not clear what the points are for electrical activity, and what these cluster of points are.  Application ¶0038 states Fig 2 is surface of an intra-body chamber 200,  but is required that some graphical representation /mapping /display is required to plot these values and perform the claimed identifying.  Specification ¶0038-¶0039 discloses EKG signals sensed at certain positions /points, but the claim does not clearly recite where and what these points are displayed or generated with respect to the EKG signals.  For e.g., there is no clarity as to whether these points are some values represented on piece of paper, or graph or display, or something else.  Examiner suggests clearly claiming some mapping (LAT, bipolar, etc…as in spec. ¶0026) using the received electrical activity, before the identification steps are performed.
Claim 1 recites “determining that the first cluster of points and the second cluster of points are related” in lines 12-13.   It is not understood what is meant by this.  Firstly, claim language does not clearly point out if or how or why the claimed clusters are related in anyway, or what the relation is.  The only relation is that it is from the same plurality of points.  Secondly, if the claim language assumes the clusters are different and there is some relation.  If the same clusters are determined at both times then there is no determination that is being made.  
Claim 1 recites “a propagation threshold” in line 13.  It is not clear what is meant by this.  Firstly, it is not understood what “propagation” is with relation to electrical map and points.  The Claim only requires some points or clusters from electrical activity, which represents voltage, current, etc... which are scalar quantities.  Claim does not recite any type of motion or propagation, for either the electrical activity, points or cluster, such any kind of propagation can be compared to a threshold.  Secondly, it is not understood what is the propagation threshold being based on (compared to).  There is confusion as to whether any comparison is being made to the electrical activity, points or cluster, or something else.  Examiner suggests clearly reciting any propagation / motion / velocity / distance electrical activity, points or cluster that can be used for comparing with a propagation threshold.  
Claim 15 recites “propagation route”.  This is indefinite for same reason as discussed with respect to propagation threshold.  
Claim 1 recites “providing a first visual indication for a first propagation route from the first cluster of points to the second cluster of points based on determining that they are related” in lines 14-16.  As noted above, it is not understood what is the relation between these points, what a propagation route is and how there is any determination if the points are same.  The final step of displaying is contingent on all these factors and  and hence it is indefinite.
Claims 1-20 recite or encompass similar limitations and are rejected for same reasons as above. 
Claims 5, 15 recites “propagation velocity ”. This is indefinite for same reason as discussed with respect to propagation threshold.  

Prior art made of record
In addition to documents cited in IDS, examiner makes of record prior art that is related to the invention, in that they are directed to analyzing and cardiac electrical activity and mapping it.  See PTO 892.  In view of pending 112 rejections, examiner is unable to analyses and compare the prior art with the submitted claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793